Exhibit 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Mexco Energy Corporation (the “Company”) on Form 10-K for the year ending March 31, 2010, as filed with the SEC on the date hereof (the “Report”), we, Nicholas C. Taylor, Chief Executive Officer and President and Tamala L. McComic, Chief Financial Officer, Executive Vice President, Treasurer, and Assistant Secretary, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:June 29, 2010 /s/Nicholas C. Taylor Chief Executive Officer and President Dated:June 29, 2010 /s/Tamala L. McComic Chief Financial Officer, Executive Vice President, Treasurer and Assistant Secretary
